


110 HR 7240 IH: No

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7240
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. DeFazio (for
			 himself, Mr. Jones of North Carolina,
			 Ms. Kaptur,
			 Mr. Hulshof,
			 Mr. Scott of Virginia,
			 Mr. Abercrombie,
			 Ms. Hirono,
			 Ms. Edwards of Maryland,
			 Mr. Conyers,
			 Mr. Cummings,
			 Ms. Sutton,
			 Mr. Delahunt, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To direct the Securities and Exchange Commission to issue
		  rules regarding short selling of securities, to establish a net worth
		  certificate program in the Federal Deposit Insurance Corporation, increase the
		  maximum amount of depository insurance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bringing Accounting, Increased
			 Liquidity, Oversight and Upholding Taxpayer Security Act of
			 2008 or the No
			 BAILOUTS Act of 2008.
		2.FindingsCongress finds that—
			(1)distinguished economists across the world
			 have concluded the Secretary of the Treasury Paulson’s $700 billion bailout
			 will not resolve the liquidity concerns facing the financial sector; and
			(2)there are simple
			 regulatory fixes to resolve the current financial industry liquidity concerns
			 at little cost to the taxpayer.
			3.S.E.C. report on
			 application of accounting rulesThe Securities and Exchange Commission shall
			 report to Congress not later than 180 days after the date of enactment of this
			 Act on the effect of the Commission’s clarification on fair value accounting
			 issued September 30, 2008.
		4.Prohibition on
			 naked short selling
			(a)Extension of
			 orderNotwithstanding the
			 effective date contained in the order of the Securities and Exchange Commission
			 issued September 17, 2008 (Release no. 34–58572) and the limitations contained
			 in section 12(k)(2)(B) and (C) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78l(k)(2)(B) and (C)), such order shall continue in effect until—
				(1)cancelled or
			 withdrawn by the Commission; or
				(2)repealed by Act of
			 Congress.
				(b)Permanent
			 ruleNot later than 180 days after the date of enactment of this
			 Act, the Securities and Exchange Commission shall, by rule, make permanent the
			 requirements contained in the order described in subsection (a). Such
			 rulemaking shall provide for the termination of such order upon the effective
			 date of such permanent rule.
			5.Reinstatement of
			 uptick rule on short sales of securitiesNot later than 90 days after the date of
			 enactment of this Act, the Securities and Exchange Commission shall—
			(1)reinstate rule
			 10a–1 of the Commission’s rules (17 CFR 240.10a–1);
			(2)rescind rule 201
			 of regulation SHO (17 CFR 242.201); and
			(3)take such other actions as may be necessary
			 to reinstate the price test restrictions that applied to short sales of
			 securities prior to the Commission’s action in the proceeding entitled
			 Regulation SHO and Rule 10a-1, adopted June 28, 2007 (Release
			 No. 34–55970; File No. S7–21–06).
			6.Net worth
			 certificate program
			(a)Establishment;
			 purposes
				(1)EstablishmentAs soon as possible after the date of the
			 enactment of this Act, the Board of Directors of the Federal Deposit Insurance
			 Corporation (hereafter in this section referred to as the
			 Corporation) shall establish a net worth certificate program
			 under this section to provide capital to insured depository institutions (as
			 such term is defined in section 3 of the Federal Deposit Insurance Act (12
			 U.S.C. 1813)) to assist such institutions to resolve solvency problems.
				(2)PurposesThe
			 purposes of the net worth certificate program established under this section
			 shall be—
					(A)to improve the
			 capital position of troubled insured depository institutions with real estate
			 holdings;
					(B)to provide such
			 insured depository institutions the ability to sell and restructure assets;
			 and
					(C)to assist such
			 institutions in their recovery without use of taxpayer funds.
					(b)PrinciplesThe
			 net worth program established under this section shall—
				(1)be based upon the Federal Savings and Loan
			 Insurance Corporation net worth program established under title II of the
			 Garn-St Germain Depository Institutions Act of 1982 (Public Law 97–320; 96
			 Stat. 1489);
				(2)be made available
			 only for troubled financial depository institutions that the Corporation
			 determines could be financially viable if provided solvency assistance under
			 the program;
				(3)provide for the
			 Corporation to purchase capital in troubled insured depository institutions in
			 the form of subordinated debentures or net worth certificates in such
			 institutions;
				(4)provide that
			 insured depository institutions participating in the program shall agree to
			 such regulations and terms of the program as the Corporation shall provide,
			 which shall include strict oversight and supervision, including limitations on
			 the compensation of senior executive officers of such institutions and terms
			 for removal of officers for poor management;
				(5)provide that the
			 Corporation shall fund net worth certificates under the program by issuance of
			 Corporation senior notes and obligations to participating insured depository
			 institutions;
				(6)provide that the
			 interest rate on net worth certificates issued under the program and the senior
			 notes and obligations issued under the program by the Corporation shall be
			 identical;
				(7)not involve any subsidy, appropriation of
			 funds, or other cash outlay or use of taxpayer funds;
				(8)provide that asset
			 sale transactions under the program be held in the private market.
				(c)RegulationsThe Board of Directors of the Corporation
			 shall prescribe any regulations necessary to carry out the net worth
			 certificate program established under this section.
			7.Increase in
			 maximum amount of deposit insurance and share insurance
			(a)Standard maximum
			 deposit insurance amount increasedSection 11(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1821(a)) is amended—
				(1)in
			 subparagraph (E), by striking $100,000 and all that follows
			 through the end of the subparagraph and inserting $250,000.;
			 and
				(2)in subparagraph (F)(i)(I), by striking
			 $100,000 and inserting $250,000.
				(b)Standard maximum
			 share insurance amount increasedSection 207(k)(5) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k)(5)) is amended by striking $100,000
			 and inserting $250,000.
			
